Case 1:16-cv-01158-JTN-SJB ECF No. 267 filed 01/22/20 PageID.2998 Page 1 of 6



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN


 TESLA, INC., a Delaware corporation,

                                Plaintiff,
                                                             Case No. 16-cv-1158
                    v.
                                                             Hon. Janet T. Neff
 JOCELYN BENSON, in her official capacity as
 Secretary of State and Chief Motor Vehicle
 Administrator; DANA NESSEL, in her official
 capacity as Attorney General; and GRETCHEN
 WHITMER, in her official capacity as Governor,

                                Defendants.


          JOINT STIPULATION AND MOTION FOR ENTRY OF DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(2), Plaintiff and Defendants Benson

and Nessel, having reached an agreement to settle this action, hereby jointly stipulate to the

following representations and respectfully request that the Court enter an order dismissing this

action. Pursuant to the settlement, the parties hereby formally stipulate as follows:

       WHEREAS, Tesla manufactures all-electric motor vehicles, including the Model S,

Model X, and Model 3, with the stated mission of accelerating the world’s transition to electric

vehicles for the good of the environment;

       WHEREAS, Defendant Benson, as head of the Michigan Department of State

(“MDOS”), serves as Michigan’s Chief Motor Vehicle Administrator, and is the official

responsible for administering and enforcing Michigan’s Motor Vehicle Manufacturers,

Distributors, Wholesalers, and Dealers Act, M.C.L. § 445.1501 et seq., and Michigan’s Vehicle

Code, M.C.L. § 257.1 et seq.;




                                                 1
Case 1:16-cv-01158-JTN-SJB ECF No. 267 filed 01/22/20 PageID.2999 Page 2 of 6



        WHEREAS, Defendant Benson’s responsibilities include issuing licenses to operate

motor vehicle dealerships and registering motor vehicle repair facilities;

        WHEREAS, Defendant Nessel is Michigan’s chief law enforcement officer;

        WHEREAS, Tesla applied to MDOS on November 13, 2015, for a license to operate a

new vehicle dealership and a used vehicle dealership, and to register a repair facility, in the State

of Michigan;

        WHEREAS, MDOS denied Tesla’s application to operate a new vehicle dealership on

September 12, 2016, denied Tesla’s application to operate a used vehicle dealership on

September 21, 2016, and denied Tesla’s application to register a repair facility on December 19,

2016;

        WHEREAS, on September 22, 2016, Tesla filed this Action, challenging Michigan’s ban

on direct sales and service by a vehicle manufacturer like Tesla;

        WHEREAS, Defendants Benson and Nessel have determined, pursuant to their authority

to enforce Michigan law as written, that:

                a.      Neither M.C.L. § 445.1574(1)(q) nor any other provision of Michigan law

prohibits a subsidiary that is wholly owned by Tesla (“Tesla Service Subsidiary”) from owning

or operating one or more service and repair facilities in the state of Michigan, so long as Tesla

itself does not directly own the facilities;

                b.      Under Michigan law (including M.C.L. § 445.1574(1)), Tesla’s status as a

manufacturer of motor vehicles does not prevent employees of Tesla from performing warranty,

recall, service, or repair work in Michigan so long as the work is not performed at a motor

vehicle repair facility that is directly owned by Tesla itself, and that those employees are

properly certified as specialty or master mechanics, as appropriate, under M.C.L. § 257.1311. In



                                                  2
Case 1:16-cv-01158-JTN-SJB ECF No. 267 filed 01/22/20 PageID.3000 Page 3 of 6



particular, neither M.C.L. § 445.1574(1)(p) nor § 445.1574(1)(q) nor any other provision of

Michigan law prohibits employees of Tesla from performing warranty, recall, service, or repair

work at a facility owned or operated by the Tesla Service Subsidiary on vehicles owned or leased

by Tesla customers;

                c.      No provision in M.C.L. § 445.1574(1) nor any other provision of

Michigan law prohibits Tesla from delivering vehicles to Michigan residents in Michigan

(whether directly, through a subsidiary, using an independent carrier, or otherwise), including

assisting them with vehicle trade-ins, so long as legal title for any vehicles sold by Tesla

transfers outside the state of Michigan, consistent with M.C.L. §§ 440.2106(1) and 440.2401;

                d.      Under Michigan law, employees of Tesla or the Tesla Service Subsidiary

are permitted to inspect, prepare, and, if necessary, repair such vehicles in the state of Michigan

before they are delivered to the Michigan resident; and

                e.      Neither M.C.L. § 445.1574(1)(h) nor § 445.1574(1)(i) nor any other

provision of Michigan law prohibits Tesla from operating one or more galleries in the State to

educate customers and facilitate transactions out-of-state so long as Tesla does not transfer legal

title to the vehicles within the State consistent with M.C.L. §§ 440.2106(1) and 440.2401.

Permissible activities at such a gallery include (but are not limited to) conducting demonstration

drives; discussing prices, service, financing, leasing, and trade-ins with potential customers;

helping potential customers configure a vehicle; facilitating ordering and purchase of a vehicle

for which legal title transfers out-of-state; and facilitating customer transaction paperwork for a

sale for which legal title transfers out-of-state;

        WHEREAS, Defendants Benson and Nessel therefore covenant as follows:




                                                     3
Case 1:16-cv-01158-JTN-SJB ECF No. 267 filed 01/22/20 PageID.3001 Page 4 of 6



                a.      They shall apply Michigan law to Tesla and any Tesla subsidiary or

successor in accordance with all interpretations, representations, and warranties set forth in this

Stipulation; and

                b.      They shall take no enforcement action against Tesla or any Tesla

subsidiary or successor that is inconsistent with the interpretations, representations, and

warranties set forth in this Stipulation;

                c.      The interpretations and representations of Michigan law set forth in this

Stipulation are not based on policy choices but are objective and follow the plain, ordinary

meaning of the language chosen by the Legislature; and

        WHEREAS, Plaintiff hereby agrees to voluntarily dismiss its claims against all

Defendants;

        THEREFORE, on the basis of this Stipulation, the parties thus respectfully request that

the Court enter an order dismissing this action.

                                              Respectfully submitted,

                                               /s/ John J. Bursch
                                               John J. Bursch (P57679)
                                               BURSCH LAW PLLC
                                               9339 Cherry Valley Ave SE, #78
                                               Caledonia, MI 49316
                                               (616) 450-4235
                                               jbursch@burschlaw.com

                                               William F. Lee
                                               Felicia H. Ellsworth
                                               WILMER CUTLER PICKERING
                                                HALE AND DORR LLP
                                               60 State Street
                                               Boston, MA 02109
                                               (617) 526-6000
                                               william.lee@wilmerhale.com
                                               felicia.ellsworth@wilmerhale.com



                                                   4
Case 1:16-cv-01158-JTN-SJB ECF No. 267 filed 01/22/20 PageID.3002 Page 5 of 6



                                   Seth P. Waxman
                                   Brent Gurney
                                   WILMER CUTLER PICKERING
                                     HALE AND DORR LLP
                                   1875 Pennsylvania Ave. NW
                                   Washington, DC 20006
                                   (202) 663-6800
                                   seth.waxman@wilmerhale.com
                                   brent.gurney@wilmerhale.com

                                   Attorneys for Plaintiff Tesla, Inc.

                                    /s/ Matthew K. Payok
                                   Matthew K. Payok
                                   DJ Pascoe
                                   Assistant Attorneys General
                                   P.O. Box 30736
                                   Lansing, MI 48909
                                   (517) 373-6434
                                   PayokM@michigan.gov
                                   PascoeD1@michigan.gov

                                   Attorneys for Defendants Jocelyn Benson and
                                   Dana Nessel


Dated: January 22, 2020




                                      5
Case 1:16-cv-01158-JTN-SJB ECF No. 267 filed 01/22/20 PageID.3003 Page 6 of 6



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN


 TESLA, INC., a Delaware corporation,

                               Plaintiff,
                                                            Case No. 16-cv-1158
                    v.
                                                            Hon. Janet T. Neff
 JOCELYN BENSON, in her official capacity as
 Secretary of State and Chief Motor Vehicle
 Administrator; DANA NESSEL, in her official
 capacity as Attorney General; and GRETCHEN
 WHITMER, in her official capacity as Governor,

                               Defendants.


                                    [PROPOSED] ORDER

       Upon consideration of the Joint Stipulation and Motion for Entry of Dismissal, and

pursuant to Federal Rule of Civil Procedure 41(a)(2), this action is hereby dismissed.

       IT IS SO ORDERED.



Date: _______________________                               ___________________________
                                                            HON. JANET T. NEFF
                                                            United States District Judge
